Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 02, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities: the term “The antenna” lacks proper antecedent basis in the claim.  Please replace term with “An antenna.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvat et al. (U.S. Patent No. 4,357,612).
Salvat, in figure 7, discloses:
Claim 1: A radiating element comprising at least two feeding guides (9, 10, 90, 100) and one horn (13) common to at least two feeding guides and having an excitation interface (PB), each feeding guide comprising a port guide (9, 10, 90, 100) and an excitation guide (flared portions of 9, 10, 90,100) connected to the port guide by a port interface and connected to the common horn by the excitation interface, each excitation guide being flared in the direction from the port interface to the excitation interface, each excitation guide not having an axis of symmetry (fig. 7), the two feeding guides being identical and disposed symmetrically relative to one another relative to a plane of symmetry of the radiating element (fig. 8). 
Claim 2: wherein the flaring profile of each excitation guide is configured so as to control, in amplitude and in phase, the propagation modes of a radiating wave propagated from each port guide to the output of the horn, so that the electrical field obtained at the output of the horn is substantially uniform (figs. 5 and 6; col. 4, lns. 18-25).
Claim 3: wherein the flaring profile of each excitation guide is configured so as to favour the propagation of a fundamental propagation mode and of a second order higher propagation mode in the excitation guide (figs. 5 and 6; see also col. 5, ln. 67 through col. 6, ln. 27).

Claim 5: wherein the flaring profile of each excitation guide is configured so as to control the amplitude and the phase of each propagation mode propagated in the horn so that the electrical field resulting from the combination of all of the propagation modes propagated in the horn is uniform at the output of the horn (figs. 5 and 6; col. 4, lns. 18-25).
Claim 6: comprising at least four feeding guides (9, 10, 90, 100), the horn being common to four feeding guides, the four feeding guides being disposed symmetrically to one another relative to two orthogonal planes of symmetry (fig. 8).
Claim 7: wherein each feeding guide is configured so that the longitudinal axis of a port guide is off-centre relative to the centre of the aperture of the excitation guide connected to the excitation interface (fig. 7).
Claim 8: further comprising a power splitter for exciting the port guides in phase (col. 4, lns. 18-19).
Claim 9: wherein a transverse section of the excitation guide is of square, rectangular (fig. 8) or circular form.
Claim 10: wherein the radiating element offers operation in single-polarization or bi-polarization mode (Since the structure of the prior art is substantially similar to that of the claimed invention, the claimed functional language is inherently present in the prior art structure).
Claim 11: wherein each excitation guide exhibits a continuous or discontinuous flaring profile (fig. 7).
Claim 12: wherein the common horn is axisymmetrical (figs. 7 and 8).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salvat et al. (U.S. Patent No. 4,357,612). 
Claim 15: Salvat fails to disclose an antenna comprising a plurality of radiating elements according to claim 1. However, official notice is taken that it was well known to the person of ordinary skill in the art to use more than one radiating element in an antenna for particular applications such as multibeam or dual-band, for example. It would have been obvious to one of ordinary skill in the art to have provided an antenna system with a plurality of the radiating elements disclosed in Salvat in order to have enabled multibeam/dual-band operation.

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845